DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/16/2021 has been entered. No amendment has been made, claims 7-8, 15-16, 18, 21, 23 have been previously cancelled and claims 17 and 19-20 have been argued by the applicant. Therefore, Claims 1-6, 9-14, 17, 19-20, 22 and 24-25 are now pending in the application.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka (US – 2015/0090548 A1).
As per claim 17, Yamanaka discloses Cylinder Device and Manufacturing Method comprising:
forming a wear insert (10, guide portion 10 function as wear insert, [0030], Fig: 1); and
forming a body portion (9A, fig: 1) around the wear insert using a molding process (The rod guide 9 is obtained by forming a metal material, a hard resin material, 

As per claim 19, Yamanaka discloses wherein the body portion comprises at least one of a thermoplastic or a thermoset carbon fiber reinforced composite (hard resin material, thermoplastic belongs in hard rasin, [0030].

As per claim 20, Yamanaka discloses wherein the wear insert is formed from a metal and the body portion is formed around the wear insert subsequent to the wear insert being formed ([0030], Fig: 1).

Allowable Subject Matter
Claims 1-6, 9-14, 22 and 24-25 are allowed.

The following is an examiner's statement of reasons for allowance:
The closest prior art Hemscheidt Maschf Hermann (DE — 1865747, from IDS) discloses guide part intended for piston shafts comprising:
a body portion (1, Fig: 1, function as orifice plate) comprised of a non-metallic material (a guide injection-molded from plastic, Ln: 21), wherein the body portion comprises a first side surface (Attached figure and fig: 1), a second side surface facing 
wherein the metallic wear insert comprises a third side surface (Attached figure and fig: 1), a fourth side surface facing opposite the third side surface (Attached figure and fig: 1), a second outer diameter surface extending from the third side surface to the fourth side surface (Attached figure and fig: 1), and a second inner diameter surface extending from the third side surface to the fourth side surface (Attached figure and fig: 1).

    PNG
    media_image1.png
    421
    594
    media_image1.png
    Greyscale



wherein the second outer diameter surface of the metallic wear insert mates against the first inner diameter surface of the body portion, and
the first side surface is substantially flush with the third side surface, and
the second side surface is substantially flush with the fourth side surface.
Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 9. Therefore, independent claims 1 and 9 are allowable. Claims 2-6, 10- 14, 22, 24 and 25 are also allowable by virtue of their dependencies from claims 1 and 9.
Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.
In page 5-6, applicant argued that “Applicant submits that Yamanaka fails to disclose or contemplate “forming a body portion around the wear insert using a molding process” as claimed. Applicant recites in [0048], “wear insert 155 may be placed into a mold and body portion 152 may be formed around wear insert 155 during the molding process.” Moreover, claim 17 recites, “forming a body portion around the wear insert using a molding process” and “wherein the wear insert is embedded in the body portion in response to the body portion being formed around the wear insert.” Thus, Applicant teaches, and claim 17 requires, the wear insert to be present during the molding process such that the body portion is formed around the wear insert during the molding process” and

Response to applicant argument the examiner respectfully disagrees. First, Yamanaka discloses “The rod guide 9 is obtained by forming a metal material, a hard resin material, and the like into a predetermined shape by a molding process, a trimming process, and the like. Specifically, as illustrated in FIG. 1”.
Yamanaka further discloses “the rod guide 9 is formed into the stepped cylindrical shape including a large diameter portion 9A positioned on an upper side and fit-inserted to an inner peripheral side of the outer cylinder 2, and a small diameter portion 9B positioned on the lower side of the large diameter portion 9A and fit-inserted to an inner peripheral side of the inner cylinder 5. On an inner peripheral side of the small diameter portion 9B, there is provided a guide portion 10 for guiding the piston rod 7”.

Therefore, Yamanaka discloses “
forming a wear insert; and forming a body portion around the wear insert using a molding process, wherein the were insert is embedded in the body portion in response to the body portion being formed around the wear insert.
Therefore, the rejection of claim 17 over Yamanaka is proper for the reason set forth above and maintained the rejection. Claims 19 and 20 depend on claim 17 and are therefore rejection over Yamanaka is also proper for the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657